Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendments and remarks filed on April 29, 2022 are received.
Claim 30 is canceled by applicant. 
New clam 33 is added
Claims 19-29 and 31-33 are pending in this application and are being examined on their merits.

Answer to Arguments:
Withdrawn Objection(s) and Rejection(s):
The objection to the Specification is withdrawn due to the amendments filed on 04/29/2022.
The objection to the Abstract is withdrawn due to the amendments to filed on 04/29/2022.
The objection to claims 19-21 and 27 is withdrawn due to the amendments to claims 19-21 and 27 filed on 04/29/2022.

The rejection of claims 19 and 22-32 under 35 U.S.C. 103 as being unpatentable over Deng in view of Horlitz et al. and further in view of GE Healthcare, is withdrawn due to the amendments to claim 19 filed on 04/29/2022.

Applicant’s arguments with respect to the above-mentioned objections and rejection are moot because they are withdrawn and further in view of new grounds of rejection issued due to the amendment to claim 19, i.e., adding --and maintaining cell viability for at least 24 hours--, .and newly added claim 33, which necessitated the new ground(s) of rejection presented in this Office action.  

With respect to the previous rejection of claims 19-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,750,739, no terminal disclaimer has been received and applicant requested that the nonstatutory double patenting rejection be held in abeyance until such time as otherwise allowable subject matter has been identified in the instant application (p. 9 las paragraph -continued on p. 10 of Remarks filed on 04/29/2022). Therefore, the rejection is maintained, and extended to newly added claim 33 in view of secondary reference Deng (see double patenting rejection below).

Claim Rejections - 35 USC § 112

New Matter Rejection:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-29 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In claim 19, “and maintaining cell viability for at least 24 hours”.
Because, the specification while provides support for leukocytes in whole blood (WB) were significantly less viable than 10% F70 at 48 hr and 72 hr (paragraph 0031]), blood sample maintained or stored at 2-25°C for at least 24, 36, 48, 72, or 96 hours (paragraph [0021]), and for viability of WBC stored in the cold is better than room temperature stored blood, while the addition of the platelet inhibitor cocktail has no effect on WBC viability (paragraph [0042]), it does not necessarily provide support for the claimed method of stabilizing a sample of whole blood, the method comprising obtaining a sample of whole blood comprising viable, unfixed cells from a subject, and introducing the sample into a container containing an anticoagulant; introducing to the sample a preservative formulation that comprises 24 - 48 mM HEPES, 0.11 - 0.44 mM adenine, 2.25 - 6.75 mM mannitol, 0.39 - 1.54 mM N-acetyl-L-cysteine, 0 - 13.5 mM dextrose, and 0 - 17 mM NaCl; and introducing to the sample a caspase inhibitor, a platelet inhibitor, or both a caspase inhibitor and a platelet inhibitor; and maintaining the sample of whole blood at 2-25°C for at least 24 hours, thereby stabilizing the viable, unfixed cells in the sample of whole blood “and maintaining cell viability for at least 24 hours”, as recited by amended claim 19.
Applicant should specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 25 the phrase “at or below about 25°C” fails to further limit the subject matter of the claim 19 upon which claim 25 depends, because this temperature range is broader than claimed range in claim 19, i.e., at 2-25°C.
In claim 32 the phrases “at ambient temperature”, “temperature at or below about 25°C” or “ambient temperature or at a temperature at or below about 25°C” fail to further limit the subject matter of the claim 19 upon which claim 32 depends, because the temperature ranges are broader than claimed range in claim 19, i.e., at 2-25°C.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A)
Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,750,739. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claims 1-14 of the U.S. Patent No. 10,750,739 disclose;
1. A method of stabilizing a sample of whole blood comprising viable, unfixed cells, the method comprising collecting a sample of whole blood comprising viable, unfixed cells from a subject into a container containing a citrate anticoagulant; introducing to the sample a preservative formulation comprising 24-48 mM HEPES, 0.11-0.44 mM adenine, 2.25-6.75 mM mannitol, 0.39-1.54 mM N-acetyl-L-cysteine, 0-13.5 mM dextrose, and 0-17 mM NaCl; adding a Ficoll polymer to the sample, wherein the Ficoll polymer comprises Ficoll 70 and is added to produce a concentration of at least 10% Ficoll 70 in the sample; and introducing to the sample a caspase inhibitor, a platelet inhibitor, or both a caspase inhibitor and a platelet inhibitor, thereby stabilizing the sample of whole blood comprising viable, unfixed cells. 
2. The method of claim 1, wherein a caspase inhibitor is added, and wherein the caspase inhibitor comprises Q-VD-OPh ((3S)-5-(2,6-difluorophenoxy)-3-[[(2S)-3-methyl-2-(quinoline-2-carbonylam- ino)butanoyl]amino]-4-oxopentanoic acid), Z-VAD-FMK (methyl (3S)-5-fluoro-3-[[(2S)-2-[[(2S)-3-methyl-2-(phenylmethoxycarbonylamino) butanoyl]amino]propanoyl]amino]-4-oxopentanoate), Q-VD(OMe)-OPh ((S)-methyl difluorophenoxy)-3-((S)-3-methyl-2-(quinoline-2-carboxamido)butanamido)-4- -oxopentanoate), or Boc-D-fmk (methyl 5-fluoro-3-[(2-methylpropan-2-yl)oxycarbonylamino]-4-oxopentanoate). 
3. The method of claim 1, wherein sufficient caspase inhibitor is added to the sample to achieve a final concentration of 2-10 .mu.M. 
4. The method of claim 1, wherein the preservative formulation comprises 48 mM HEPES, 0.44 mM adenine, 6.75 mM mannitol, 0.77 mM N-acetyl-L-cysteine, and 8.5 mM NaCl. 
5. The method of claim 1, wherein a platelet inhibitor is introduced to the sample and the sample of blood is stored at or below about 25.degree. C. 
6. The method of claim 1, wherein the sample of blood is stored for 72-96 hours. 
7. The method of claim 1, wherein a platelet inhibitor is introduced to the sample and wherein the platelet inhibitor comprises one or more of ticagrelor, cilostazol, prasugrel, dipyridamole, Tirofiban, eptifibatide, clopidogrel, and KF38789. 
8. The method of claim 1, wherein a platelet inhibitor is added to the sample to achieve a final concentration of from 0.01-100 .mu.g/mL. 
9. The method of claim 5, wherein the sample of blood is stored at 2-25.degree. C. 
10. The method of claim 9, wherein the sample of blood is stored at 4.degree. C. 
11. The method of claim 10, further comprising maintaining the sample of blood at 4.degree. C. 
12. The method of claim 5, wherein the sample of blood is maintained at 2-25.degree. C. for at least 24 hours. 
13. The method of claim 8, wherein the platelet inhibitor is added to the sample to achieve a final concentration of from 0.01-0.5 .mu.g/mL. 
14. The method of claim 1, wherein introducing to the sample a caspase inhibitor, a platelet inhibitor, or both a caspase inhibitor and a platelet inhibitor comprises: introducing to the sample a caspase inhibitor and storing the sample at ambient temperature; introducing to the sample a platelet inhibitor and storing the sample at a temperature at or below about 25.degree. C.; or introducing to the sample both a caspase inhibitor and a platelet inhibitor and storing the sample ambient temperature or at a temperature at or below about 25.degree. C. 

Therefore, the method of stabilizing a sample of whole blood comprising viable, unfixed cells, comprising collecting a sample of whole blood comprising viable, unfixed cells from a subject into a container containing a citrate anticoagulant; introducing to the sample a preservative formulation comprising 24-48 mM HEPES, 0.11-0.44 mM adenine, 2.25-6.75 mM mannitol, 0.39-1.54 mM N-acetyl-L-cysteine, 0-13.5 mM dextrose, and 0-17 mM NaCl; adding a Ficoll polymer to the sample, wherein the Ficoll polymer comprises Ficoll 70 and is added to produce a concentration of at least 10% Ficoll 70 in the sample; and introducing to the sample a caspase inhibitor, a platelet inhibitor, or both a caspase inhibitor and a platelet inhibitor, thereby stabilizing the sample of whole blood comprising viable, unfixed cells, and wherein the sample of blood is maintained at 2-25.degree. C, as disclosed by claims 1-14 of U.S. Patent No. 10,750,739, anticipate or make obvious the claimed method of stabilizing a sample of whole blood comprising collecting a sample of whole blood comprising viable, unfixed cells from a subject into a container containing a citrate anticoagulant; introducing to the sample a preservative formulation comprising 24-48 mM HEPES, 0.11-0.44 mM adenine, 2.25-6.75 mM mannitol, 0.39-1.54 mM N-acetyl-L-cysteine, 0-13.5 mM dextrose, and 0-17 mM NaCl; and introducing to the sample a caspase inhibitor, a platelet inhibitor, or both a caspase inhibitor and a platelet inhibitor, wherein the sample of blood is maintained at 2-25.degree. C. for at least 24 hours, thereby stabilizing the sample of whole blood comprising viable, unfixed cells, of claims 19-29 and 31-32 of instant application.

B)
Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,750,739 in view of previously cited Deng.

Regarding claim 33, the method further comprising incubating the sample of whole blood with adenosine.
Deng teaches adenine and adenosine can be used in the stabilization composition (see page 4 paragraph [0082]), adenine/adenosine are cell membrane stabilizers (see p. 5 paragraph [0086]), and introducing to the sample of whole blood a preservative formulation comprising 0.11-0.44 mM adenosine (see for example, p. 22 Table 1. 2nd component adenosine 0.37 mM final concentration). Deng also teaches adenine and adenosine can be used in the stabilization composition (see page 4 paragraph [0082]), adenine/adenosine are cell membrane stabilizers (see p. 5 paragraph [0086]).
Therefore, the subject matter of claim 33 would have been obvious in view of the method of stabilizing a sample of whole blood comprising viable, unfixed cells, comprising collecting a sample of whole blood comprising viable, unfixed cells from a subject into a container containing a citrate anticoagulant; introducing to the sample a preservative formulation comprising 24-48 mM HEPES, 0.11-0.44 mM adenine, 2.25-6.75 mM mannitol, 0.39-1.54 mM N-acetyl-L-cysteine, 0-13.5 mM dextrose, and 0-17 mM NaCl; adding a Ficoll polymer to the sample, wherein the Ficoll polymer comprises Ficoll 70 and is added to produce a concentration of at least 10% Ficoll 70 in the sample; and introducing to the sample a caspase inhibitor, a platelet inhibitor, or both a caspase inhibitor and a platelet inhibitor, thereby stabilizing the sample of whole blood comprising viable, unfixed cells, as disclosed by claims 1-14 of U.S. Patent No. 10,750,739 and teachings of Deng et al. 

Conclusion(s):
No claim(s) is allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651